10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 1 of 92

 

 

BIANCA FLETCHER

vs.

NITV FEDERAL SERVICES, LLC;
GENE SHOOK; AND
JOHN DOES 1-2

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS

CENTRAL DIVISION

PLAINTIFF,

NO. 4:20-CV-521 LPR

ee ee ee ee ee ee ee ee ee

DEFENDANTS.

Me

~

ORAL DEPOSITION OF
AUNDREA CULCLAGER

OCTOBER 15, 2020

KELLY D. HILL
CERTIFIED COURT REPORTER
STATE OF ARKANSAS

(501) 416-9329

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 2 of 92

 

 

ANSWERS AND DEPOSITION OF AUNDREA CULCLAGER,
a witness produced at the request of the
Defendants, was taken in the above-styled and
numbered cause on the 15th day of October 2020,
1:03 p.m., before Kelly Hill, a Certified Court
Reporter, taken at Arkansas Department of
Corrections, 6814 Princeton Pike, Pine Bluff,
Arkansas 71602, in accordance with the Federal

Rules of Civil Procedure.

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20

Page 3 of 92

 

 

 

APPEARANCES OF COUNSEL:

ON BEHALF OF PLAINTIFF:

MR. LUCIEN R. GILLHAM
SUTTER & GILLHAM, PLLC
P.O. BOX 2012

BENTON, ARKANSAS 72018

ON BEHALF OF DEFENDANTS:
MR. JAMES D. ROBERTSON
BARBER LAW FIRM

425 WEST CAPITOL AVENUE, SUITE 3400
LITTLE ROCK, ARKANSAS 72201

ALSO PRESENT: MR. THOMAS BURNS

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 4 of 92

STIPULATIONS

The attorneys for all parties present

stipulate and agree as follows:

Objections:

Reserve all objections, except as to the form
of the questions and the nonresponsiveness of the
answers, until the time of trial, which
objections are waived if not made at the taking

of the deposition.

Signature:

Waived.

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 5 of 92

 

 

INDE X

STYLE AND NUMBER ...... . « « «
APPEARANCES. . 2. «2 26 © «© «© «© «© «© « «
STIPULATIONS . . . 2. 2. «2 «© © © © © @

DEPOSITION EXHIBIT INDEX ..... .

WITNESS: AUNDREA CULCLAGER

Examination by Mr. Robertson . .
Examination by Mr. Gillham...
Further by Mr. Robertson ... .
Further by Mr. Gillham .....
Deposition Concluded ......

COURT REPORTER'S CERTIFICATE ... .

61
88
90
91

92

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20

No.

No.

No.

No.

No.

No.

No.

No.

No.

No.

10

DEPOSITION EXHIBIT INDEX

Administrative Directive
ADC 234-242

End-Use License Agreement
NITV 000001-000003

Administrative Directive
ADC 0042-0051

Sgt. Harris report

CVSA Report (Captain Kelly)
ADC 278-281 5/2/19

CVSA Report (Captain Kelly)
ADC 282-284

Handwritten diagram

ADC 86

Internal Affairs Final Report

ADC 259-269

ADC Packet of photos
ADC 175-186

Transcription

ADC 98-124

Page 6 of 92

Page

Page

Page

Page

Page

Page

Page

Page

Page

Page

22

25

26

31

35

35

47

48

52

91

 

CERTIFIED COURT REPORTER

KELLY D. HILL

(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 7 of 92

 

 

PROCEEDINGS
AUNDREA CULCLAGER,
having been first duly cautioned and sworn to
testify the truth, the whole truth and nothing
but the truth, testified on her oath as follows:
EXAMINATION
BY MR. ROBERTSON:
Q. All right. Good afternoon, Warden Culclager.
Again, my name is Jim Robertson. I'm with the
Barber Law Firm out of Little Rock, and I
represent two individuals that have been sued by
Ms. Bianca Fletcher, one of your former
employees. My clients are a company called NITV
Federal Services, and then one of their
contractors, a fellow named Gene Shook. Do you
know anything about those two individuals?
A. No more than Gene Shook. I know he's the one
that, when there's a question about one of the
questions, that they called him, and he kind of
gives them directions, the one that's conducting
the CVSA.
Q. Do you know anything about NITV?
A. No.
Q. All right. We'll come back to that ina

little more detail. I want to cover a few ground

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 8 of 92

 

rules first. This is probably a process that's
familiar with you given your experience and
position within the Arkansas Department of
Corrections, but as you can see, we're taking a
deposition, and Ms. Hill is taking down
everything that we say. Ultimately it will be
printed in a booklet. All of your answers need
to be verbal. If you gesture in some way, I may
ask you whether you mean yes or no. If you say
uh-huh or huh-uh, I will ask whether you mean yes
or no, just so the record conveys what you intend
it to convey.

I'm also not here to make you uncomfortable
in any way. If you need a break, I don't care if
it's three minutes from now, just say, hey, Jim I
need a break, and we'll take one. The only thing
I ask is that we finish whatever question that's

pending so that we can start fresh when we get

back on the record. Is that fair?

A. Yes.

Q. I am human. I do not always ask perfect
questions. I wish I did. Invariably there will
be something I mess up in every deposition. If I

ask a question that you don't follow or don't

understand, please let me know, and I'll be happy

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 9 of 92

 

to rephrase my question. Is that fair?
A. Yes.
Q. <All right. Probably the biggest rule we have
is to not talk over one another so that Ms. Hill
can get everything down. If I flag you down,
Please wait on me to finish my question before
you begin your answer, and I will do my best to
wait on you to finish your answer before I start
my next question so that everything comes through
clearly.

All right. With that said, what is your full
name?

A. Aundrea Faye Culclager.

QO. A-n-d --

A. A-u.

Q. A-u. Okay. Faye, F-a-y-e?

A. Yes.

Q. Have you gone by any other last names?
A. Weekly and Fitzgerald and Massey.

Q. Maiden name is?

A. Fitzgerald.

Q. Okay. All right. And it has been

represented to me that you are a warden in the
Arkansas Department of Corrections?

A. Superintendent.

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 10 of 92

 

10

Q. Superintendent. All right. Tell me what's
the hierarchy? I don't --

A. As far as the Department of Corrections as a
whole --

Q. Well, just typically for your line of work.
You know, I know there's probably all kinds of
branches in the ADC, but for your line of work so
we know that Ms. Fletcher started I think as some
type of officer, then was a corporal, then would
have been sergeant, and then up the chain. So
using that kind of as a reference point, take me
through the hierarchy and how you rank.

A. Corporal, then sergeant, then lieutenant,
then captain, then major, then deputy warden,
then warden and then superintendent.

Q. And when were you promoted to superintendent?
A. September of 2020.

Q. So recently. All right. How long did you
serve in the capacity as a warden approximately?
A. Three years.

Q. How long did you serve as a deputy warden
approximately?

A. About 10. 10 years.

Q. How long have you been with the ADC?

A. 32.

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 11 of 92

 

 

11

Q. Wow. Have you worked for anybody else in
that 32-year period?
A. No.
Q. How far did you go in school?
A. Master's degree.
Q. From where?
A. University of Phoenix.
Q. And where did you get your undergrad?
A. University of Arkansas Little Rock.
Q. And what is that degree in?
A. Criminal justice.
Q. When did you get your undergrad degree from
UALR in criminal justice?
A. 2009.
Q. Is that something you did later in life?
Obviously not right out of high school.
A. Yes.
Q. All right. Have you reviewed anything to
prepare for your deposition today?
A. Yes.
- What have you reviewed?
- The actual SEAGAP hearing.

Q
A
Q. The transcript?
A. Yes.

Q

- << didn't bring all of that. I brought --

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 12 of 92

 

 

12

I've got a couple of pieces of it, but I have
also a series of reports that were prepared by
Ms. Best with Internal Affairs. Did you happen

to review any of those documents?

A. Yes.
Q. Do you remember anything else you reviewed?
A. No.

Q. Did you have a chance to look at the
surveillance videos again? I know you would
have --

A. No.

Q. -- looked at them back when the SEAGAP
hearing occurred. Would that have been 2019 I
guess?

A. No.

Q.- You haven't looked at anything else. All
right. When do you first remember meeting Bianca
Fletcher?

A. Around 2017 I believe.

Q. When she was under your supervision?

A. When I was at the Max as the deputy warden.
Q. Okay. And I believe her records show -- and
please correct me if I'm wrong -- that she would
have started in the 2016 time frame, and that

worked at Tucker Max. Is that consistent with

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 13 of 92

 

your recollection?
A. As with dates, I'm not sure on that.
Q. Does the range sound reasonably close?
A. Sounds reasonable, yes.
Q. How long did you work at Tucker Max?
A. Approximately three years.
In what capacity did you serve there?
Deputy warden and warden.

What time frame are we talking about?

Q.
A.
Q.
A. 2015 up until 2018 deputy warden.
Q. All right.

A. '17 or '18 deputy warden.

Q. All right. So when these events that
transpired, I have them actually as occurring in

April 30, 2019 was when Ms. Fletcher went through

the scanner. What was your job on that day?

A. I was the warden.
Q. You were the warden?
A. Yes.

Q. Okay. At Tucker Max?

A. Yes.

Q. Now, I've been to that place like once or
twice, and I don't remember the layout, but I
remember there's multiple buildings there, or

maybe I'm getting them and Cummins confused. But

13

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 14 of 92

 

 

 

14

did you actually work in the prison building as
the warden?

A. Yes.

Q. So would you have to go through the scanner
system every day just like everybody else?

A. Yes.

Q. So let's talk about that process. When you
pull into the parking lot, there's like a gate or
an entry building, I think is what it's called;
is that correct?

A. Yes.

Q. When I went through, I don't remember a
scanner. I remember a typical magnetron thing
like you would go through at the courthouse. Is
the scanner something different than that?

A. Repeat that.

Q. Let me just start over. Take me through what
happens when you walk through that entrance
building to gain access to the prison back in
April of 2019. Tell me -- describe for me that
process.

A. You walk through the door. You have to clear
the Adani scanner, and any items that you have
you have to -- they have to go through the

scanner as well. Step onto the Adani scanner,

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 15 of 92

 

 

 

15

they scan you, you step down. There's a cell
phone tower that you have to clear. They do a
pad search. And if all that clears, then you are
free to put your clothing back on. When I say
clothing, that means your belt and shoes, things
of that nature, then you're cleared to go on in
the facility.

Q. Okay. And you walk -- you exit the entrance
building on the other side. There's some sort of
gated mechanism there that then gets you access
to a long sidewalk that takes you to the next
main building; is that correct?

A. Yes.

Q. Now, the cell phone tower, you say you have
to clear that. What does that mean?

A. The cell phone tower picks up if you have a
cell phone on you, so you have to stand in front
of the cell phone tower and make a complete turn,
360 degree turn. And if it alerts, which means
if a red light lights up or it shows that the
cell phone tower goes off, then they have to make
sure that you don't have anything, and they might
make you go back through the actual Adani
scanner. It just all depends on if it lights up

or not.

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 16 of 92

 

16

Q. So the Adani scanner, what does that look
like? So my frame of reference is the airport,
and I don't know if that helps.

A. The Adani scanner, it's got like a platform
that you step onto, and the platform pulls you
through the actual scanning part. Once you go
through the actual scanning part, it alerts to
anything that might be on your person. It shows
an image of your body, and it can detect if you
have anything up under your clothes, it shows an
image.

Q. Okay. And I want to cover the Adani -- well,
we can go ahead and talk about it now. As you
know, Ms. Fletcher claimed that she went through
the Adani scanner twice before you get there, and
there were concerns that it showed something down
near her vaginal area in her clothing. She
claimed that that was a false read. Does the
Adani scanner make false readings, and if so, in
what circumstances?

A. Yes, it has been known to make false
readings. Anytime anyone comes through and there
is an image and you can't determine what it is,
we consider that to be an anomaly. That means

that we have to know exactly what it is. So if

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 17 of 92

 

17

there is an image, we have them go through a
second time. If they can't clear the second
time, then we ask them do they consent to a strip
search. Then if they consent to a strip search,
then we strip search them, and then we have them
go back through the Adani scanner.
Q. And that's pretty much what happened with Ms.
Fletcher as I understand it?
A. Yes.
Q. All right. The purpose of the second trip
through the Adani scanner, does that typically
resolve whether or not there's something there or
not something there on the Adani scanner?
A. No, it doesn't.
Q. Okay. How do you -- tell me with what
frequency do you have problems with the Adani
scanner. And that's a bad question. I can tell
from your look. Let me start over with my
question and give you something more specific.
How frequently do you have issues where
there's something that shows an anomaly, and then
you do your further check and there's no anomaly
there, via strip search or pat-down or what have
you?

A. Not very often.

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 18 of 92

 

18
Q. So that's not an every person coming through
issue?
A. No.
Q. Is it even more than once a day in your
experience?
A. No.
Q. Okay. Is it more than once a week in your
experience?
A. No.

Q. Okay. So it's not very frequent at all that
you have an anomaly that's unverified?

MR. GILLHAM: Objection to form.
Q. In your experience?

MR. GILLHAM: Objection to form. Go

ahead.

Q. Do you want me to start over with that
question?

A. Yes.

Q. All right. I'm not sure I can ask it again.
Let me try. So in your experience, to have an

anomaly on the Adani scanner that's not
subsequently verified is an infrequent
experience; is that true?

MR. GILLHAM: Objection to form.

And when I do that, you can go ahead and answer.

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 19 of 92

 

19

It's just a lawyer thing I've got to do. I'm not

trying to interfere with him or suggest an

answer. You just ignore me.

A. Okay. Now, ask me that question one more
time.

Q. Sure.

MR. GILLHAM: I'11 just have that
objection, and I won't state it again.

MR. ROBERTSON: Agreed. You don't
have to repeat your objection on this question.
Q. All right. So we're going to start over with
the question. In your experience, based on your
years at the Arkansas Department of Correction,
when you have a scenario where the Adani scanner
shows an anomaly that is not subsequently
verified, i.e. nothing is found, is that an
infrequent occurrence?

A. Yes.

Q. All right. How many people go through a
scanner in a given day at Tucker Max? And an
estimate is fine.

A. It all depends on how many people come inside
the facility. It fluctuates based on the fact
you might have a lawyer to come in or you might

have a vendor to come in, so it kind of

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 20 of 92

 

fluctuates day to day.

Q. Let's talk about just employees. Every
employee has to go through that same process?

A. Yes.

Q. How many of those would have been there
approximately April of 2019?

A. On a daily basis, based on two shifts, which
is the night shift and the day shift that would
actually have to come in and clear it, as well as
any of your program people that works in the
office, I would say about maybe 50.

Q. 50. Okay. So minimum 50 people per day go
through the Adani scanner?

A. 50 people per day, but anytime a person goes
outside the facility and come back in, they have
to go through it again.

Q. Okay. So it could be as much -- typically
more than 50 then?

A. Yes.

Q. All right. And on a given day, like for
example, with Ms. Fletcher where you were
actually called because there were two trips
through the Adani scanner that showed a positive
finding or an anomaly, and then a strip search

that was consented to and ordered, it is my

20

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 21 of 92

 

21

impression that it is not very frequently that
the warden has to come down there and supervise
that process; is that true?

A. No.

Q. It's not true?

A. No. Usually if I'm on the compound, I get
the call, regardless of whether I'm on duty or
not, to let me know that we have someone that
couldn't clear the scanner. At that point I go
down and I look at it myself.

Q. How frequently does that typically happen?
A. Within what time frame?

Q. April of '19.

A. April of '19, probably twice. Two times.
Q. In the whole month?

A. That I looked at it.

Q. All right. So would one of those two have
been Ms. Fletcher?

A. Yes.

Q. Do you remember -- I don't need names. But
do you remember the circumstances of the other
one?

A. No, sir.

Q. Okay. So let's track through some of our

documents. I'm going to -- we have a series of

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 22 of 92

 

 

22

documents.

MR. ROBERTSON: I want to -- let's
just do new numbers per depo, if that's okay,
unless you --

MR. GILLHAM: I don't -- it's your
deposition.

MR. ROBERTSON: Well, I didn't know
if you wanted one set.

MR. GILLHAM: You can do it however
you want.

Q. I want to cover some of the documents that

Mr. Burns provided to us via subpoena

technically -- well, can y'all share one?
A. Yes.
Q. I'm going to show you first what's marked as

Exhibit No. 1 to your deposition, and I'1l
represent to you that this has been produced in
two separate occurrences. If you see there's a
handwritten 161, that's because it was a part of
the SEAGAP hearing apparently. And then you have
the ADC 234 number. That was one of several
hundred pages that were produced by Mr. Burns
when we issued a subpoena. In particular, do you
recognize this document?

(Deposition Exhibit No. 1 was

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 23 of 92

23

marked. )

A. Yes.

QO. And is this the document that sets forth the
company's -- or excuse me -- the ADC's policies
and procedures for searches looking for
contraband?

A. Yes.

Q. All right. And is this a document that
guides what you do and don't do in any given day

in searching for contraband, at least as of April

of 2019?

A. Yes.

Q. Why do you -- give me some examples of
contraband.

A. Contraband can be a cell phone. It can be

food. It could be drugs. It could be
unauthorized shoes -- well, contraband, it could
be like a lighter. It could be just anything
that based on policy or either ADC staff are not
allowed to bring in.

Q. Okay. Let's talk about the bank card. Isa

bank card contraband?

A. Yes.
Q. Why?
A. It's not authorized to come inside the

 

KELLY D. HILhb
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 24 of 92

 

24

facility.

Q. And I take it it's something that you don't
want prisoners having access to?

A. Correct.

Q. And I'm a layperson, so tell me why you would
not want a prisoner to have access to a bank
card.

A. Just based on some of the crimes. You have
inmates in there that are in there for fraud and
other things of that nature, so staff don't need
a bank card.

Q. Right. And that's for their own protection
as much as anybody else's?

A. Correct.

Q. You mentioned food. Would there be any
reason for a staff worker such as Ms. Fletcher to
carry food through the security scanner into the
main building?

A. Yes, because the food items have to be
checked.

Q. Okay. So they can bring food in, it just has
to be checked?

A. Yes. And it has to meet the guidelines as
far as what you can bring in.

Q. There was testimony that came out two days

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 25 of 92

 

 

ago with Ms. Fletcher that she was carrying food.
I did not see food -- after the fact, I looked at
pictures, I didn't see it, and I looked through
the record again, and I've seen no reference to
her having food on her. It wasn't mentioned
anywhere that I saw in the SEAGAP hearing
testimony. Do you remember her having food when
she went through and was in the conference room,
for example?

A. No, I don't recall.

Q. And you were in the conference room with her,
correct?

A. Yes.

Q. Okay. The -- that was Exhibit No. 1 to your
deposition. I want to cover some basic
documents. I want to show you what we'll mark as

Exhibit No. 2 to your deposition, and I'1l
represent to you this is an End-User License
Agreement from my company which would have gone
to -- or my client's company which would have
gone to the ADC setting forth the ground rules,
if you will, for how their device is used.

(Deposition Exhibit No. 2 was
marked. )

Q. If you go to Page 2 of that document, and

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

ai

22

23

24

25

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 26 of 92

 

 

then there's VIII, and I'm going to read it to
you, and you tell me if I read it accurately.
And I want to read it to you and you tell me. It
Says Caveat, NFS sell the Computer Voice Stress
Analyzer as an investigative tool. The results
of any testing should not be used as a final
determinant, nor should the results of any test
be included in a probable cause affidavit. The
results of a CVSA examination should not be used
to obtain an arrest or search warrant. Did I
read that accurately?
A. Yes.
Q. Have you ever seen that document before,
Exhibit No. 2?
A. No.
Q. All right. Let's talk about something you
would have seen and we'll mark as Exhibit No. 3,
an Administrative Directive from the Arkansas
Department of Correction that talks about use of
the CVSA device, and do you recognize this
document, Exhibit 3?

(Deposition Exhibit No. 3 was
marked.)
A. Yes.

Q. All right. Turn to Page ADC 46 at the

26

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 27 of 92

 

 

27

bottom, and you can see from the heading at the
top, it's discussing internal investigations and
CVSA exams, correct?

A. Yes.

Q. And then the item that's listed as No. 4 on
this report -- or this policy says, and I'll read
it, and you again tell me if I've read it
accurately. The requesting authority will not
sustain a complaint against an employee solely on
the basis of a Computerized Voice Stress Analysis
result. There must at least be one additional
item of corroborating evidence in a written
report completed by the investigating officer in
order for the requesting authority to sustain a
complaint. Did I read that accurately?

A. Yes.

Q. All right. Is that consistent with the
language I read to you from the End-User License
Agreement, meaning the CVSA is not to be used by
itself to make a decision?

A. Yes.

Q. Okay. Take it through just the narrative, if
you will, of what you remember how you got notice
of what was going on that day.

A. I got a phone call at home by Captain Kelly

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 28 of 92

 

stating that Ms. Fletcher could not clear the
Adani scanner. I asked the question had she been
through twice, and they stated yes, and it still
showed the image, so I instructed Captain Kelly
to take her to the conference room and that I
would be up to the unit.

Q. Okay. How long did it take you to get there?

A. Maybe five or 10 minutes.

Q. Oh. So you don't live far from Tucker Max?
A. No.

Q. Okay. And actually, there's some housing or
looks like housing outside the unit. Did you

happen to live in one of those at the time?

A. Yes.

Q. Okay. So you get into the unit. What
happened next?

A. I go into the unit. The officer that was
running the scanner, which would have been Ms.
Barnes. I looked at the image, and it showed
something in the vaginal area. I proceeded on
into the building to the conference room, and
when I got to the conference room, Ms. Fletcher
was sitting -- Ms. Fletcher was in there, as well
as Corporal Releford. And I asked Corporal

Releford why was she in there with Ms. Fletcher,

28

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 29 of 92

 

 

and she said she was instructed to sit in there,
and so I relieved her and told her she could
leave.

Q. Okay. What happened next?

A. I then asked -- I told Ms. Fletcher what I
had seen, which I told her I did see something on
the scanner, and I asked her did she have
anything, and she stated that she didn't. At
that point I asked her would she submit to a
strip search, because based on the image, there
was something definitely there, and she told me
yes. I had Captain Kelly, as well a sergeant
that was on the shift, that day shift -- Ms.

Fletcher works the night shift, so I had the

officer on -- sergeant on the day shift, Sergeant
Harris.

Q. Is that Cora Harris?

A. Yes. She came and she assisted Captain Kelly

with the search, the strip search. They strip
searched her and advised that they did not find
anything. I told them to take her back out to
the entrance building and run her back through
the Adani scanner to see if the image was still
there. They ran her through the scanner, and the

image was not there.

29

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 30 of 92

 

 

 

Q. What happened next?

A. I can't remember whether they shook her car
down at that point or not, but I do know she come
back in the conference room, and I advised her
that I would be relieving her of duty, as well as
sending her to Internal Affairs, because based on
what I seen on the scanner, there was definitely
something there.

Q. Let me ask you about that. So we've talked
about at the beginning that the scanner can be
wrong, and you obviously have experience looking
at images from that scanner. I take it from the
tone of your statement just a moment ago that you
believe firmly that the scanner was showing
something and not some mis -- known anomaly; is
that true?

A. Yes.

Q. And why do you make that statement?

A. Based on the shape and the clarity of the
Photo, the image that I seen, it was consistent
with some other images that I had seen whereas
contraband was found.

Q. So you've seen images that were anomalies
didn't amount to anything and images with

anomalies that did. And is it your opinion that

30

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 31 of 92

 

 

31

the image you saw with Ms. Fletcher more
better -- or more closely resembled the prior
images that you've seen which did show an actual
contraband?
A. Yes.
Q. All right. I want to cover one quick thing
with you, and then we'll get back on the
narrative. I'm going to mark a statement from
the ADC file which will be Exhibit 4, and I'll
represent to you that this is a report from
Sergeant Harris. And from her report it
basically documents what you just told me, that
she conducted a strip search of Ms. Fletcher at
your request, correct?

(Deposition Exhibit No. 4 was
marked. )
A. Yes.
Q. And I'm going to read about in the middle it
says, clothing items were searched by me,
Sergeant C. Harris, and Captain Kelly, no
contraband was found in the clothing. Did I read
that correctly?
A. Yes.
Q. And have you had a chance to review through

that? There's no mention of any bank card being

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 32 of 92

 

32

found, is there?

A. No.

Q. <All right. And from your testimony a minute
ago, you described that when Captain Kelly and
Ms. Harris came back, they said nothing was
found. Did they tell you about a bank card at
that time?

A. Not at that time.

Q. All right. If Ms. Harris had found a bank
card in the strip search, would you have expected
her to put it in her report?

A. Yes.

Q. And it's not in that report?

A. No.

Q. Did anybody, to your knowledge, follow back
with Ms. Harris and verify that there was a bank
card actually found as opposed to one being
reported later?

A. No.

Q. Okay. Who told you, to your knowledge, about
the bank card?

A. I can't remember whether it was Captain
Kelly, or Ms. Fletcher might have said something.
Q. Do you remember where they told you the bank

card was found?

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 33 of 92

33

A. In her back pocket.
Q. Okay. And again, is a bank card contraband?
A. Yes.
Q. There were two reports completed by Internal
Affairs -- I tell you what, we'll use the ones
that we used yesterday. Exhibit No. 1 from Ms.
Fletcher's deposition is a report dated May 2nd,
2019 from Ms. Donna Best. I'll give you a second
just to thumb through that. And for the record,
have you seen that report before?
A. Parts of it.
Q. And maybe the narrative, the first three
Pages as opposed to the detail from the CVSA?
A. Yes.
Q. Okay. And the reason why I phrased my
question that way, it's been produced to me in
two ways; one is the complete set like what you
have, and then it appears elsewhere, like in the
SEAGAP hearing I think it only had the three
pages attached to it.

I want to show you next what was Exhibit No.
2 to Ms. Fletcher's deposition, which is a very
Similar report but dated the next day, May 3rd,
2019. Is that another document that you would

have at least seen the narrative of with respect

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 34 of 92

 

 

34

to the SEAGAP hearing?

A. Yes.

Q. Okay. So the first two pages of that report,
which is the investigator summary, you've seen
but you may not have seen the last part?

A. I haven't seen the last part. I've seen the
questions where they ask the actual questions,
and the front page would be more of a narrative,
Maybe something different than I actually
received. I don't get the actual --

Q. So the part that I'm referring to that was --
again, I saw this in two different phases; there
was just the narrative, and then the narrative
with the actual results of the CVSA that was
administered. If you would, set those just to
the side for a moment.

So we're going to get back to additional
exhibits. I want to show you what we're marking
as Exhibit No. 5, and this is -- and Exhibits 5
and 6 are going to be real close to what we just
went through, except these are going to be for
Captain Nicola Kelly and their investigative
report. So I'll ask you if you recognize Exhibit
5, which is the May 2nd, 2019 Internal Affairs

report on Captain Kelly?

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 35 of 92

 

 

(Deposition Exhibit Nos. 5 and 6
were marked.)
A. Yes.
Q. All right. And I'll show you Exhibit 6 which
is the May 3rd, 2019 report on Captain Kelly.
Have you seen that document before?
A. Yes.
Q. Okay. And these documents are -- well, first
off, they're prepared by a person named Donna
Best. Do you know who Donna Best is?
A. Yes.
Q. And who is she?
A. Ms. Best handles all of the employee
grievance hearings.
Q. Did -- do you know if she -- well, Ms. Best

works for Mr. Naylor or with Mr. Naylor?

A. No. Ms. Best works -- I think her immediate
supervisor would be -~ she works for Ms. Cryer
now.

Q. Okay. If you know.
MR. BURNS: She's getting that
confused. You're thinking of Tammy Baker.
THE WITNESS: Oh, okay.
Q. Yeah. No big deal.

A. Yeah.

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 36 of 92

 

 

Q. But Donna Best --

A. Yeah, she does work for Raymond Naylor.

Q. All right. Exhibits 5 and 6 to your
deposition and Exhibits 1 and 2 on the deposition
of Ms. Fletcher appear to represent an
investigation that was conducted by Ms. Best with
her using the CVSA exam?

A. Yes.

Q. Okay. And did you rely on information
contained in these reports when you were making
your termination decisions for Captain Kelly and
Corporal Fletcher?

A. Yes.

Q. All right. I want to ask you just a few
things. The May 2nd report, they have some
similarities. For example, on Captain Kelly,
they report finding a bank card, but if you turn
to Page 2 of 4 on the narrative which is under
ADC 279. And I'm on Exhibit 5. And in that last
paragraph on that page, it's reported that Ms.
Fletcher told Captain Kelly that she stopped and
got something to eat and stuffed the bank card in
her pocket, correct?

A. Yes.

Q. Okay. Do you remember Ms. Fletcher telling

36

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 37 of 92

 

 

you that she used the card to buy gas, not food?
A. Yes.
Q. Okay. With respect to Exhibit 5 to your
deposition, this is Captain Kelly's report again,
Question 4 on the CVSA she was asked if Bianca
Fletcher passed contraband to her, and deception
was indicated. And then Question 6, did she hide
contraband in the unit, and deception was
indicated again, correct?
A. Yes.
Q. All right. And I believe there was a very
Similar question asked of Ms. Fletcher in her May
3, 2019 in which she was asked if contraband was
passed to Captain Kelly, she denied that, but
deception was indicated on that as well, correct?
A. Yes.
Q. So both Kelly and Fletcher failed the
question when asked if Fletcher passed contraband
to Kelly, correct?

MR. GILLHAM: Object to form.
A. Yes.
Q. Okay. Did you have a chance to review the
surveillance video of Releford, Fletcher and
Kelly walking from the entrance building down the

sidewalk toward the conference room?

37

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 38 of 92

 

 

A. Yes.
Q. And did you make certain observations about
that surveillance video?
A. Yes.
Q. What were those observations?
A. That Corporal Fletcher, as her and Captain
Kelly -- which Releford was on the outside,
Fletcher was on the inside and Kelly was on the
outside -- that Fletcher goes toward Kelly, and
it appears where something is passed and Kelly
puts it in her pocket, and then they kind of
drift apart again as they are walking up the
walkway.
Q. So they get close together?
A. Yes.
Q. If I remember right, they get close together,
they may have bumped. They separate, they come
back close together, and then there's movement,
that in your view, would be consistent with a
hand-off of some sort?
A. Yes.

MR. GILLHAM: I'm going to object to
the form.
Q. And they split back apart?

MR. GILLHAM: Let the record reflect

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 39 of 92

 

 

 

that her answer kind of came over Mr. Robertson's
speech so I didn't have a chance --

MR. ROBERTSON: That's fine.
Q. Let me restart my question. Let's start over
with it. All right. When you were watching the
video, did you see where Ms. Fletcher who is in
the middle, and Ms. Kelly, who I think if you're
looking at the video would be on the right side,
correct, Releford, Fletcher, Kelly?
A. Yes.
Q. Okay. Did you see where they bumped?

MR. GILLHAM: Objection form.
Q. Or came in close contact?

MR. GILLHAM: Same objection.
A. Yes. They came in close -- you could see
where they got close enough. One hand went
behind the other one's back, and then it appeared
something went in the pocket.
Q. And by in the pocket, you mean Captain Kelly
putting something in her back pocket?
A. Back pocket.
Q. And you made a gesture with your hand as if
reaching behind your back to put something in
your pocket?

A. Yes.

39

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 40 of 92

 

 

Q. And you were mimicking what you saw on the
video, or what you think you saw?

A. What I saw.

Q. Okay. When Captain Kelly and Releford and
Fletcher arrived at the conference room, it's my
understanding that Releford and Fletcher stayed
in the room and Captain Kelly went to the

restroom; is that true?

A. No.
Q. It's not true?
A. No.

Q. What happened?

A. Once they came into the main building,
Fletcher and Releford went inside the conference
room and Captain Kelly went to the bathroom.

Q. Okay. Did that trigger a red flag in your
mind?

A. Yes.

Q. Why is that?

A. Captain Kelly was instructed to escort her to
the conference room since she is the captain and
she is the chief commander of the shift.

Q. Okay. And having seen the surveillance
video, did you later develop a concern that she

may have disposed of contraband when she went

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 41 of 92

 

 

41

into the restroom?

A. After seeing the video, yes.

Q. Okay. I want to point your attention to the
report, Exhibit 6 to your deposition. This will
be at the second page of the May 3rd report on
Captain Kelly, which is bates labeled ADC 283 at
the bottom right. In the pretest interview,
looks likes it's about the third sentence down,
and I'll read it, and you tell me if I read it
accurately. Captain Kelly stated she did not
pass me any contraband or nothing. If she did,
it was a piece of paper, but I don't even
remember her doing that. Did I read that
statement correctly?

A. Yes.

Q. Did she make a statement like that to you?
A. Yes.

Q. What did she say to you, and referring of
course to Captain Kelly?

A. Exactly what's stated here.

Q. Now, this is reportedly made to Ms. Best.
Were you present when this statement was uttered,
or did that happen at a different time?

A. No, I wasn't present, but any meetings that I

have they're recorded, and Ms. Best is -- she got

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 42 of 92

 

42

my recordings of the actual meeting.

Q. Okay. So were you in a meeting with Ms.
Kelly when she made that statement to you, that
if she passed anything, it might have just been
paper?

A. Yes.

Q. And does that still give you concern, that
even if it's just paper, that it may have been
contraband?

A. Yes.

Q. Ms. Fletcher actually described a
circumstance where people -- their letters don't
even go to the inmates anymore because they can
be soaked in drugs. What other concern would you
have of paper being passed inside the prison?

A. As you stated, inmates do soak paper. Now we
don't even allow paper products to come in due to
that fact. So when I asked her the question, she
stated that, no, she did not pass her anything,
but then stated, if she did, it was paper. Sof
asked her, how can it be no, she didn't, but now
if she did, so I had a question about that.

Q. Okay. And in your mind's eye, did you begin
to think that she was lying to you?

A. Yes.

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 43 of 92

 

Q. There was testimony two days ago from Ms.
Fletcher that her pants were actually unbuttoned
when she was in the conference room. Do you
remember seeing that or hearing about that?

A. I remember seeing it.

Q. Okay. Would this be before the strip search
occurred?

A. I don't recall whether it was before or
after.

Q. Okay. Did anybody offer an explanation to
you as to why her pants would have been undone?
A. I asked her why her pants were unzipped, and
she told me that the button -- it was either a
button or something was wrong with the zipper,
one or the other. I can't remember exactly which
one, but I asked the question.

Q. Did you have a chance to inspect her clothing
to see if it was truly defective or if she was
lying to you?

A. No, I didn't inspect it.

Q. Did you -- and I'm looking in particular at
the pretest interview information, again, same
page, ADC 283. Did you ask Captain Kelly about
her prior relationship with Ms. Fletcher?

A. Yes.

43

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 44 of 92

 

 

44

Q. And what did she tell you?

A. When I first asked her, she only told me
about a baby shower, and then after I questioned
her about something else, then I think she told
me about an incident where she came to her house
and was cutting up some kind of bell peppers or
something like that.

Q. Okay. And it was for a potluck or something?
A. Something they were having on the shift.
Then I think asked her -- I can't remember
exactly how the questions went. But then I asked
her about something else, and then that's when
they told me, well, I'm going to be honest with
you, I did give her some answers to some
questions for a sergeant interview.

Q. And that was volunteered by Captain Kelly to
you?

A. Yes.

QO. Or to her?

A. To me, yes.

Q. All right. In this same report on Page 283,
it's written that she, referring to Captain
Kelly, denied ever communicating with Corporal
Fletcher via cell phone. She states that they

did not have that type of relationship and did

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 45 of 92

 

 

45

not have each other's phone numbers. Do you see
that?

A. Yes.

Q. Did Captain Kelly make those statements to
you?

A. Yes.

Q. All right. And contrast that with your
interview of Ms. Fletcher. Did Ms. Fletcher
describe a different relationship between her and
Captain Kelly than what Captain Kelly described
to you?

A. Yes.

Q. And what did Ms. Fletcher describe with
respect to their relationship?

A. That she had only invited her to a baby
shower, and as far as the relationship, I think
it was actually Ms. Fletcher who told me about
her going to Captain Kelly's house to do the
potluck. It wasn't Captain Kelly, it was
Corporal Fletcher was the one that actually
stated that she went to her house.

Q. And Captain Kelly did not describe any type
of interaction like that?

A. No.

Q. Okay.

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 46 of 92

 

 

 

46

A. She made it seem like she didn't know she was
coming, and I asked Ms. Fletcher did Captain
Kelly know you were coming, and she says, yes,
she knew I was coming.
Q. Okay. Did you view your interviews of Ms.
Fletcher and Ms. Kelly as inconsistent with
respect to their description of their
relationship with one another?
A. Yes.
Q. Did that cause you to conclude that one of
them was being untruthful, or perhaps both of
them?
A. Yes.
Q. And you didn't need the CVSA exam to tell you
whether or not they were being truthful or
untruthful to make that conclusion, did you?
A. No.

MR. GILLHAM: Objection to form.
Q. Now, Ms. Kelly, according to this report,
stated that they did not have the type of
relationship where they had each other's phone
numbers. I'll represent to you that two days ago
Ms. Fletcher had Ms. Kelly's phone number in her
phone and even read it to me on the record. That

would be inconsistent with any statement from Ms.

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 47 of 92

 

 

47

Fletcher that she did not have the phone number,
correct?

MR. GILLHAM: Objection form.
A. Yes.
Q. Okay. I'm going to show you what we'll mark
as Exhibit No. 7, and it's really just for my
information. This is a handwritten diagram that
was used in the SEAGAP hearing. Have you seen
that document before?

(Deposition Exhibit No. 7 was

marked. )
A. Yes.
Q. Is any of the handwriting on that document
yours?
A. No.
Q. There is -- and I'm holding it up. So we
have -- if you hold the -- in the landscape view
of the page, you have the entry building on your
right, correct?
A. Yes.
Q. And then it has CR on the far left, which I
assume would be conference room, correct?
A. Yes.
Q. There's a -- I guess that's a sidewalk, and

then there's an arrow pointing to the middle of

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 48 of 92

 

 

the sidewalk that says pass underneath it. Do
you know what that's referring to?
A. Based on the video footage, that would be the
area where you can actually see where they -- it
appears where they come close and something is
passed.
Q. All right. I'm going to show you what we'll
mark as Exhibit No. 8 to your deposition, which
is an Internal Affairs Final Report. The
requesting authority is you. The subjects, it
lists all three people, Bianca Fletcher, Jasmine
Releford and Nicola Kelly. I'11 ask if you
recognize Exhibit No. 8?

(Deposition Exhibit No. 8 was
marked. )
A. Yes.
Q. <All right. And have you reviewed this
document before?
A. Yes.
Q. How long has it been, days, weeks, months?
A. Months.
Q. Okay. Let's go to Page 8 of the report which
is marked as ADC 266. There's more statements in
here that were obtained from Kelly, and I'm

reading at the top. This is the -- I guess it's

48

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 49 of 92

 

 

 

49

the third sentence down. It says, Captain Kelly
stated she did not pass me any contraband or
nothing. If she did, it was a piece of paper,
but I don't even remember her doing that. That's
what we talked about previously, correct?
A. Yes.
Q. And she says, she stated they walked side by
side, and she, Captain Kelly, had a cup in her
hand. Do you remember seeing a cup in her hand
in any of the surveillance videos?
A. I don't recall, no.
Q. Okay. This report is dated May 6, 2019,
correct? First page at the bottom I think.
A. May the 6th.
Q. Okay. And that would be before the
termination of Ms. Fletcher and Ms. Kelly,
correct?
A. I'm not sure as far as the exact date, but it
would be before.
Q. All right. I want to show you -- first off,
I want to get my exhibits back. So we're looking
for Exhibit No. 2 that is the Fletcher May 3rd
report.

I want to show you what's Exhibit No. 9 from

Ms. Fletcher's deposition, and these are two

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 50 of 92

50

still shots from that sidewalk that day, and I'll
represent to you there's some typing at the
bottom on the first page that says Corporal
Bianca Fletcher passing an object to Captain
Nicola Kelly. Do you know who typed that, if you
know?

A. I don't remember.

Q. Okay. Fair enough. Do those two photographs
appear to show to you what we've been talking
about as the anticipated hand-off?

A. Yes.

Q. And if you look, we know the time stamp and
date is wrong on that screen cap, correct?

A. Yes.

Q. But we know, that if you look at the first
page and then turn to the second page, those two
pictures were taken one second apart, correct,
per the time stamp?

A. Yes.

Q. And in fact, you can see there's a crease in
the sidewalk, which in a former life, I would
have called that an expansion joint when I poured
concrete. Do you see that? It's directly behind
them?

A. Yes.

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 51 of 92

 

51

Q. Okay. In the second photograph they're not

very far, maybe a step or two, beyond that in

comparison to the first photograph?

A. Yes.

Q. All right. And you can see that the person

in the middle and the person on the right on the

first page of Exhibit 9 to Fletcher's deposition

are either touching or near touching, correct?
MR. GILLHAM: Objection form.

A. Yes.

Q. And describe for me what you're seeing on the

second picture on Exhibit 9 to Fletcher's

deposition.

A. I'm seeing Captain Kelly with her hand behind

her as if something -- what I'm seeing on the

second is Captain Kelly with her hand behind her

in her pocket area.

Q. As if she's putting something in her pocket?

A. Yes.

Q. Can you tell if Captain Kelly has got a cup

in her hand in either of those photographs?

A. No.

Q. And you can also see that in the middle Ms.

Fletcher is moving her jacket around; it goes

from one hand to the other, correct?

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 52 of 92

 

52

A. Yes.
Q. That video itself --

MR. GILLHAM: I'11 probably use it
when I cross her.
Q. The video itself is not continuous motion,
correct, it takes a picture every second or two;
is that true?
A. Yes.
Q. I guess we call it old-school surveillance
video. All right. I'11l tell you what I'll do, I
want to go ahead and just make a -- these aren't
very good. I'm trying to find the best set of
photographs to use.

MR. GILLHAM: Are they of the Adani?

MR. ROBERTSON: It's a packet that
came in the ADC file. They're all black and
whites, and they're not -- they've been copied
over so many times, I don't know which one is the
best one, but we'll just go with this one.
Q. All right. We'll mark as Exhibit No. 9a
complete copy of the packet of photos that were
given to me by the ADC via subpoena. And I'll
show those to you, and if you will, just thumb
through those real quick for me.

(Deposition Exhibit No. 9 was

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

li

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 53 of 92

 

 

53

marked. )

Q. Okay. The first two photographs on Exhibit
No. 9 are the same two we were just talking about
which are also Exhibit 9 to Fletcher's
deposition, correct?

A. Yes.

Q. The remainder appear to be scans. Are all
those from the Adani scanner?

A. Yes.

Q. All right. You can see that, again, these
are bates labeled documents that are numbered as
ADC -- well, the scans start at like 177 and go
on back. If you would, look through there and
pick out the best photo, two or three, that helps
me understand what it is that you would have been
seeing on the scanner.

A. 182 and 183, 184 are your best ones.

Q. Okay. I'11 tell you what I'll do -- I don't
know if blue or red will be better. I'm going to
slide you a pen. And if you will, on the best
ones, 182, 183, 184, I think you said, mark or
circle the object that you're talking about.
Okay. Now go to 185, can you see it on that one
as well?

A. Yes, you can see it, but not as clear,

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 54 of 92

 

 

54

because of the other little piece down at the
bottom here.

Q. All right. Let's go back to the first one
then which was 182?

A. Yes.

Q. And just for my information, I saw you circle
it, hold it up and show it to me one more time,
just so I -- okay. There is a defined white
patch there, correct?

A. Yes.

Q. All right. The sticker on the bottom of that
says Officer Fletcher 4/30/19, and it says
before. Do you know which of the two scans this
showed up from where the objects were still
showing up? Is there a way to tell?

A. Yes. The two -- the ones that say before,
that would be the ones when she originally first
went through the scanner.

Q. Okay. And what about these photographs again
makes you believe that this was not a false read?
A. Based on the size, based on the position.
When I say the position, where it's located and
the definite shape.

Q. Okay. So this would have been in your view

in her pubic area? Here's what I'm getting at;

 

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 55 of 92

 

 

 

55

everybody has used the word vagina, but this
appears to be above the vagina?

A. Uh-huh.

Q. And I'm trying to find out if you can tell me
anatomically where you believe that object is
located?

A. It could be either inserted in or it could be
on the outside, either or.

Q. Really. Okay. And that's based on what
you've seen in prior cases?

A. Yes.

Q. All right. Let me get Fletcher's 9 from you,
and we'll keep that in the stack over here. You
actually made the initial decision to terminate
Ms. Kelly and Ms. Fletcher, correct?

A. Yes.

Q. Was there anybody else in your view that
warranted disciplinary action for what happened
on April 30, 2019?

A. No.

Q. Do you have any history with the CVSA exam
personally?

A. Rephrase that.

Q. Have you ever taken one, been administered

one?

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 56 of 92

 

A. No.
Q. Have you ever had to go through a polygraph
exam?
A. Not that I can recall.
Q. Okay. Do you have any training on either
polygraph or CVSA exams?
A. No.
Q. Have you ever reviewed any of the literature
or publications from my client, NITV Federal
Services, LLC?
A. No.
Q. Has anybody, to your knowledge, made a claim
against the manufacturer of the Adani scanner for
being defective?
A. No.
Q. Are you satisfied with the performance of the
Adani scanner?

MR. GILLHAM: Objection form.
A. Yes.
Q. Have we covered all of the events surrounding
the termination of Ms. Fletcher and Ms. Kelly to
your knowledge?

MR. GILLHAM: Objection form.
A. Yes.

Q. Is there anything else that stands out in

56

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 57 of 92

 

 

57

your mind that you considered or relied upon in
making the termination decisions for those two
individuals?

MR. GILLHAM: Object to the form.
A. No. Based on what's in the report.
Q. All right. When Captain Kelly volunteered
that she had given answers to the sergeant's exam
to Ms. Fletcher, is that something that she could
have been disciplined for?
A. Yes.
Q. Is that something that's common or expected
with respect to people who are taking the
sergeant's exams?
A. No.
Q. Okay. They are not supposed to be given
those answers in advance?
A. No.
Q. Are they not even supposed to be given the
questions in advance?
A. When you say questions, each interviewer or
promotion panel have a different set of
questions, so you do have staff that may actually
jot down some of the questions, but when you talk
about a captain giving it to a corporal, then no.

Q. That should not have happened?

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 58 of 92

 

58

A. No.
Q. Did that demonstrate an element of bias to

you that Ms. Kelly is biased in favor of Ms.

Fletcher?
A. Yes.
Q. And is that a problem for someone who is in

leadership like Ms. Kelly?
A. It could be.
Q. All right. We have a situation where you're
investigating potential contraband being brought
into a prison, correct?
A. Yes.
Q. You have interviewed the person who had two
positive scans showing at least a potential that
something is there, correct?
A. Yes.
Q. You have surveillance video that makes it
sure look like something was handed off, correct?
A. Yes.
Q. You have Captain Kelly immediately going to
the restroom, which was an opportunity for her to
discard what it made it look like on the video
that she had been handed, correct?

MR. GILLHAM: Object to form.

A. Yes.

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 59 of 92

 

 

 

59

Q. You interviewed Ms. Fletcher and Ms. Kelly,
and they provided inconsistent statements to you
concerning their knowledge of one another,
correct?

MR. GILLHAM: Objection form.
A. Yes.
Q. Do you form the belief that one or both of
them were lying to you at the time, correct?

MR. GILLHAM: Objection form.
A. Yes.
Q. You did not need the CVSA exam to tell you
that they were lying to you, did you?

MR. GILLHAM: Object to form.
A. No.
Q. Given the circumstances of this termination
and the fact that you had inconsistent
statements, surveillance video, Adani scanner
showing the presence of an object, and especially
with the fact that one or both had lied to you,
was there any way that you could allow them to
remain employed with Arkansas Department of
Corrections?

MR. GILLHAM: Objection form.
A. No.

Q. And you didn't need the CVSA exam to tell you

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 60 of 92

 

 

61

why don't we take a break and let her look at it.
If she says it's accurate, then that's --

MR. GILLHAM: Well, I don't have a
printed out copy.

MR. ROBERTSON: I do.

MR. GILLHAM: You do, oh, okay.

MR. ROBERTSON: I have hers. L
don't have anybody else's.

MR. GILLHAM: That'll work.

(A break was taken.)
(Back on the record.)
EXAMINATION

BY MR. GILLHAM:
Q. So, ma'am, we took a break. You have had the
opportunity to review the transcript that the ADC
had provided of your testimony at the SEAGAP
hearing for Ms. Fletcher. Did that accurately
reflect what your testimony was in that hearing?
A. Yes.
Q. And did you tell the truth in that hearing?
A. Yes.
Q. And -- thanks. That makes everything a
little bit quicker, because I'm not going to
necessarily ask as many things. One thing I

wanted -- I've got here your -- your Exhibit 9

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 61 of 92

60

that, did you?

MR. GILLHAM: Objection form.
A. No.
Q. Based on what you know today, would you have
terminated both of those individuals even if the
CVSA exam had not been performed?

MR. GILLHAM: Object to form.

A. Yes.
MR. ROBERTSON: I pass the witness.
MR. GILLHAM: Jim, can we stipulate
to -- you know, they gave a transcript of the

hearing to us, and my cross-examination is going
to be shorter if we can stipulate that that's an
accurate transcript, but if you can't, then I'm
going to have to go on.

MR. ROBERTSON: I'm assuming it's
accurate. I mean, was it a court reporter that
did it?

MR. BURNS: The SEAGAP panel?

MR. GILLHAM: It was recorded. You
did not have a court reporter?

MR. BURNS: Right, it's recorded.
We don't have a court reporter there, but the
SEAGAP administrator is the one who --

MR. ROBERTSON: Well, let's do this;

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 62 of 92

 

there, and then Mr. Robertson had two pages that
had somewhat better copies -- or maybe these are
direct printouts of photos rather than copies --
than is in your packet. Would you agree with me
that what I'm showing you there is kind of a
better copy than those pictures?

A. Yes.

Q. And one is color in fact. So anyway, I think
you were saying that the video camera doesn't
really -- it's not really a true video camera,
it's more like it's taking a frame every second
or something like that, or it's taking -- it's
not just like a continuous video. Apparently it
takes a shot every second or half-second or
something; is that what's going on?

A. Yes.

Q. And looking at the document there on your
left, Mr. Robertson's two pages, is that about
the resolution if you were just looking at the
actual -- I don't know what to call it, because
it's not truly video. If you're looking at the
actual screen, the actual like if you're playing
the recording on a computer or something like
that, is that about the resolution that you would

see on the screen?

62

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 63 of 92

 

 

63

A. No.
Q. Is it better, is it worse?
A. It's better. It's better.

MR. GILLHAM: Did you get that
video?

MR. ROBERTSON: I don't have it. He
found a lady to show it to me when I got here.

MR. GILLHAM: I want to -- at some
point I'm going to issue a subpoena to get the
actual video, because I've seen it too, years
ago, you know.

MR. BURNS: Yeah.

MR. GILLHAM: But we're going to
need better -- we probably want better than this
if there's better than this available.

Q. So anyway, one thing, is that video is
straight on, goes straight down -- looks like
it's probably on the building that the sidewalk
leads into; is that correct, is that where the
camera is?

A. I'm not sure whether it's on that building as
far as the direction of the camera, but it would
catch the area.

Q. It's coming from the direction of the

building that the conference room is in, correct?

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 64 of 92

 

 

64

A. Yes.

Q. And it kind of -- can the camera see the
entire sidewalk?

A. Yes.

Q. Are there any other video cameras that cover
that sidewalk other than that one?

A. I'm not sure.

Q. And, you know, in your life you've seen
people walk, right?

A. Yes.

Q. I know it's a stupid question. But in your
life, you've seen two people walking, right?

A. Yes.

Q. And one thing that happens when they walk is
-- and I'm just going to stand here -- is they
sometimes swing their hands front to back like
this as they're walking?

A. Yes.

Q. And so if you have two individuals and their
hands are swinging kind of front to back, one
person's hand could be behind another's, but they
wouldn't actually be touching, but you wouldn't
necessarily be able to tell that from a video; is
that fair?

A. No, it's not fair.

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 65 of 92

 

65

Q. Why?

A. Based on the video you can see that.

Q. Did you watch the video?

A. Yes. Yes, I watched the video.

Q. And you're saying that you can see it on the
video?

A. Yes.

Q. Can you see an item in their hands in the
video?

A. You can't see the item.

Q. Okay. In the video, is the resolution good
enough that you can see their eyes?

A. Yes.

Q. Okay. Now, in terms of -- in terms of the
room that she was initially in where the Adani
scanner is, is that just -- does that building
contain the whole -- is it just one room; does it
have any other rooms in it?

A. Yes. It has a bathroom, and then it has a
utility closet.

Q. And does that building have video cameras in
it?

A. Yes.

Q. And when Ms. Fletcher was in there, before

she walked down this sidewalk, did she go

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 66 of 92

 

 

 

anywhere else before she went down the sidewalk
with Releford and Captain Kelly?

A. I don't recall seeing her go anywhere else.
Q. And you didn't see her go into the bathroom
or the utility closet, did you?

A. No.

Q. And that's the sort of thing you would --
like if you have this situation, and Ms. Fletcher
had gone into the bathroom where things could be
flushed, for instance, that would raise some real
questions and flags, wouldn't it, right?

A. Yes.

Q. So if that had happened, you would have
noticed it, correct?

A. Yes.

Q. And then not only was there cameras in that
room that she was in, but there were always
people in that room she was in as well, correct?
A. Yes.

Q. And nobody ever saw her reach into her pants
or pull contraband out or anything like that
while she was in that room, did they?

A. No one stated they did.

Q. And that doesn't appear anywhere on the video

that y'all would have watched while she was in

66

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 67 of 92

 

67

the room; is that correct?

A. I would have to go back and look at that
video again.

Q. Did you look at the video at the time when
you were doing this investigation?

A. Yes, I looked at it.

Q. And if you had noted that it appeared that
she was reaching into her pants or something like
that while she was in that room, that's the sort
of thing you would have noted, write down and put
in the investigation, right?

A. Yes.

Q. And we would have photos like we have of
Exhibit 9 here, correct?

A. Correct.

Q. And so then -- while she's in that room, if
you or the investigators had seen anything that
appeared to be a pass while she was in the Adani
scanner room, y'all would have noted that and
kept photos, video, that sort of thing, of that,
correct?

A. Correct.

Q. But y'all didn't see anything like that,
right?

A. No.

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 68 of 92

 

 

 

68

Q. Okay. On the walk -- once she goes out that
room, does she -- out the Adani scanner room,
does she go directly onto this sidewalk that's in
Exhibit 9?

A. No. She walks out the entrance building
area, and there's a gate when she walks outside
the door that has to be opened, and then there's
another gate she has to walk through, and then
she walks onto the sidewalk.

Q. Okay. And does the video that's got the
pictures in Exhibit 9, can it see them at that
gate area that you were talking about before they
hit the sidewalk?

A. Yes.

Q. And so the video camera that's coming from
the direction of the conference room building
that some of the stills are in Exhibit 9 there,
that would see -- be able to see everything that
she does from the moment she walks out the Adani
scanner building; is that correct?

A. I'm not sure how many cameras we actually had
on the -- in that area. I know we had that one
on the building, but I don't know how many
cameras was actually positioned there at the

entrance building that would actually catch --

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 69 of 92

 

 

 

69

Q. I thought you were saying that the camera
coming from the conference room building --

A. Uh-huh.

Q. -- could see people coming out of the
entrance building?

A. Yes.

Q. Okay. And is there any point where -- is
there anything that would obscure the view
between the camera and the entrance building
where at some point Ms. Fletcher would have been
out of sight or anything like that?

A. No.

Q. And did y'all -- if y'all had seen a point
where Ms. Fletcher had walked -- if there was a
point where Ms. Fletcher had walked -- where

Ms. -- from the point that Ms. Fletcher had
walked out of the building, went through the kind
of gate area and then got on the sidewalk, if at
any point during that y'all had seen Ms.
Fletcher appear to reach down into her pants and
pull an item out, if she was rooting around in
her pants or something like that, y'all would
have put that video -- that portion of the video
into this investigation as well, correct?

A. Correct.

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 70 of 92

 

70

Q. But you didn't do that, because y'all didn't
see anything like that, did you? Y'all didn't
see that at any point, did you?

A. Coming out the building?

Q. Yes.

A. Is that what you're saying?

Q. Yeah. From the moment she went out the door
of the entrance building into that gate area you
were talking about, throughout the time that

she -- to the point where, you know, we have the
photos that are in Exhibit 9, anytime during that
time y'all didn't see her appear to be rooting
around in her pants or anything like that, did
you?

A. No.

Q. And so if you'll flip over to the Adani
scanner images that -- one of the better ones
maybe where it's kind of a little triangle light.
You circled something. I think you circled it on
one of those pages?

A. Yes.

Q. And just to make sure I understand, is that
what you're talking about right there?

A. Yes.

MR. GILLHAM: John -- or Jim, do you

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 71 of 92

 

 

mind if I circle just right around --

MR. ROBERTSON: Why don't you let

her do it. That way we can --
Q. Will you circle around that for me, and
then -- Page 0182 is the bates number down at the

bottom. All right. Now, that is a triangular
object, correct; is that what it looks like?
Well, I mean, the way it looks kind of flat looks
kind of triangular?

A. It looks round to me.

Q. Round?

A. Yes.

Q. But in any event, it doesn't look like a bank
card, does it?

A. No.

Q. And one thing that's of interest to me, is
that on those Adani scanner images, there is no
point where we see something that does look like
a bank card; is that correct?

A. I would have to look at the color ones to
determine that.

Q. And in fairness, on the day that Ms. Fletcher
came through, there was -- I can't remember which
sergeant was on duty -- but there was somebody on

duty at the Adani scanner?

71

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 72 of 92

 

 

 

72

A. Yes.
Q. And they did not see anything that looked
like a credit card, did they?

MR. ROBERTSON: Object to form,
speculation.
A. Never questioned that person about a credit
card.
Q. Well, I mean, if they saw something that
looked like a credit card, they're supposed to
tell you about it, right?
A. Yes.
Q. Because that would be something that's not
supposed to come in, right?
A. Yes.
Q. And so if they had seen something like that,
you would expect them to tell you, tell Captain
Kelly about it, correct?
A. Yes.
Q. And given that they're already identifying
some potential contraband there on Page 182,
there wouldn't really be any reason for them to
not tell you guys if they saw a credit card or a
bank card, right?
A. Correct.

Q. Now, when you came in, you had not been on

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 73 of 92

 

73

the facility at the point that you received the
call from Captain Kelly, correct?

A. Correct.

Q. So you had to come in through that entrance
building; is that right?

A. Correct.

Q. And when you came in through that entrance
building, I think you did look at the Adani
scanner images; is that right? |

A. Yes.

Q. And you did not see anything that looked like
a credit card on there, did you?

A. At that point I wasn't looking for a credit
card.

Q. Okay. But the images you were looking at
would have been those images, but maybe color and
better, a little more sharper, or something like
that?

A. Correct. When I got the call, they normally
tell you exactly what area it's in and what it
looks like.

Q. Okay. And so now, a credit -- a bank card or
a credit card, something like that, would that be
something that would be picked up by the Adani

scanner?

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 74 of 92

 

A. It should pick it up.

Q. If it's in somebody's pant's pocket, either
their kind of hip pockets in back or their front
pockets, those -- the pictures of her body here
that we're seeing cover, looks like from maybe
right next to her shoulders down to right above
her knees, correct?

A. Yes.

Q. And so if we had hip pockets or pants pockets
with a bank card in it, that would be about
midway in that picture, right?

A. No, not midway. When you say midway, are you
talking about up in the -- this would be the
pocket area here.

Q. Okay. So the pocket area here would be --
there's -- and I was going to ask you about this.
There's a little square area with dots. What is
that?

A. Well, it's more just pinpointing some things
to draw your attention.

Q. Okay. And so what you're saying, is that the
pants pockets -- and I've never seen one of these
before, so I wouldn't -- but the pants pockets,
the top of them would be about where that square

dotted area is?

74

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 75 of 92

 

75

A. Yes.
Q. And so if there were a credit card, it should
be picked up somewhere in that same vicinity
that -- you know, about the same level of her
body is as where the white rounded thing that
you're saying is there, it's about that same
area, right?

MR. ROBERTSON: Object to form. I
didn't follow you.
A. Ask that question again.
Q. If there was something in her -- I mean, is
this what you would have -- is this the image

that you would have been looking at on the Adani

screen?
A. Yes. This is a zipper here.
Q. Okay. And so -- and when you say the zipper,

there's a line --

A. Yes.

Q. -- that goes about from her navel straight
down to right next to the rounded white object
you circled?

A. Yes.

Q. Okay. And it's a dark line. Okay. So
anyway, when you were looking at the Adani screen

to look at this white object that you circled,

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 76 of 92

would you have been seeing practically the same
Size of her body as this?

A. Yes. It shows her head all the way down to
her feet.

Q. And so when you were looking at the objects,
if you saw a rectangular object the size of her
credit card, and if it was -- I mean, if it was
in her pockets, it should appear somewhere in
here, right, if it was to be seen on the screen?
A. Yes. If I had been actually looking for
that.

Q. Do the -- and I don't -- well, you don't see
it now, do you?

A. No, I don't see -- no, I don't see it on this
black and white.

Q. Okay. One thing is I'm not familiar with
your uniforms, as you know, by correcting me
about where the pockets are. Do the uniforms
have a shirt pocket or anything like that?

A. Yes.

Q. Okay. And so if she had a bank card in her
shirt pocket, where is the shirt pocket; where
would that be? Is that about right --

A. It's going to be up a little higher.

Q. Like here you think?

76

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 77 of 92

 

77

A. Well, yeah, probably up in that area.

Q. Can you draw where the shirt pocket would be,
if you don't mind? I tell you what, it might
also be good for you to draw where the pants
pockets would be if you could.

A. The black and white is a little harder to
tell. This would be the breast area up here.

I'm just going to say it's probably going to be a
little bit higher here, because this is the
breast area here, so I would say up in here
somewhere.

Q. Okay. And you drew a little box toward the
top of Page 182 there, just for future reference.
You don't have to draw the pants. I think I
located them when I said that the top was near
that little dotted box, so we're good there.

All right. Now, and the Adani scanner -- I
mean, that credit card should have shown up on
the Adani scanner if it was anywhere on her body;
is that right?

A. It should have.

Q. And so if she was carrying a credit card, and
we don't see a credit card anywhere on these
Adani body scan images, then it looks like the

Adani scanner may have missed it?

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 78 of 92

 

 

A. I wouldn't say that, because --

Q. What would you say? How else would it get
through there?

A. I would say based on that's what she said
what it was. I don't know whether that's where
it was or not, because if she brought something
in, it might not have been in her pocket, but
that's what she said. She said that's where the
card was in her pocket. I don't know whether it
was or not.

Q. So where else would it be?

A. They bring in food items, they bring in other
things. I don't know whether she had it in her
bag. She had some other things with her when she
came to work. I don't know whether it was food
items, but I do remember something sitting on

the -- in the conference room sitting on the
table, so it wasn't -- I don't know whether it
was actually in her back pocket or where. That's
what she told me.

Q. What do they get to bring in in terms of like
a bag?

A. They can bring in a little food container
that they can have sandwiches in. They can bring

in plastic bags. So they can bring in other --

78

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 79 of 92

 

 

Q. Okay. And that, does that just go through
without being inspected? Surely not. Surely it
gets --

A. Yes. It's supposed to be inspected, yes,
sir.

Q. How do they inspect it? Is it like a visual
and they go through it; does it run through an
x-ray machine? What happens there?

A. It goes through an x-ray machine, and then
they inspect also, so you have staff there going
through the things that they bring in, sandwiches
as well.

Q. So if it came through in some sort of box or
container or bag, or whatever it was that she was
carrying that day, an inspection should have been
done by the guard?

A. Yes.

QO. But no credit card was found in that material
or we would know about it, right?

A. Not that I'm aware of.

QO. Well, I mean, if a credit card or a bank card
was found in that material, then it would be
reported and put into this investigation,
correct?

A. Yes. It's supposed to be reported.

79

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 80 of 92

 

Q. And if it was seen on some sort of x-ray

machine, same thing, right, should have been

reported?

A. Yes.

Q. But it was not?

A. No.

Q. Okay. So anyway, have there been instances
where -- Ms. Fletcher was telling me about

apparently there was a day where everybody came
through was shown to have something in their
right left breast kind of pocket area, and it was
just an error that was occurring with everybody
that came through on that day. Do you recall
that happening?

A. No.

Q. When you were questioned by Mr. Robertson
about how often it makes incorrect kind of
findings, you know, has a false image that shows
something and there's not something there, and
you said it wasn't once a day, and then he got to
once a week and you kind of hesitated. Is it
close enough to once a week that you kind of had
to think about your answer there?

A. No. When he asked me the question when

you're talking about a false, it all depends on

80

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 81 of 92

the operator. The operator might see something
that is questionable to her or him, so it's not
really a false positive. It's more of something
that's questionable.

Q. And so that you want to look?

A. Correct.

Q. And how often do you have situations where
the operator sees something, makes them like want
to look and make sure that there's not some
contraband there, and it turns out that there's
nothing where they believe that image -- you
know, that it was a little bit suspect, how often
does that happen? Is that once a week?

A. I would say once a week.

Q. Do you think it happens as much as once a
day?

A. It might happen once a day.

Q. Thank you.

A. It's based on the operator.

Q. That's fair enough. So anyway, I want to go
to the issue of -- I assume you have a cell
phone, right?

A. Yes.

Q. And do you have a lot of people's phone

numbers and contact information in that cell

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 82 of 92

 

phone, like a contacts list?

A. My State cell phone, the people that I -- I
bring in my State cell phone, and that's for
State employees.

Q. Right. So you have like a list of employees

and things like that in your State cell phone?

A. Not my employees. My supervisors.
Q. Oh, your supervisors?
A. Yes.

Q. What about your personal cell phone? And I
don't want to know what's in it specifically, but
in your personal cell phone, do you have like a
lot of contacts of people and things like that?
A. Yes.

Q. And can you tell me with certainty the
identity of every single person that is in your
contacts in your cell phone?

A. If I went through there, yeah, I could tell
you who they are.

Q. Without looking at it, though, you wouldn't
remember every single one, correct?

A. No.

Q. I mean, you would know some. Like you'd know
for sure that you got your sister or, you know,

people like that, close relatives, your best

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 83 of 92

 

 

83

friend, but then there would be other people that
might or might not be in there that you wouldn't
know, right?

A. Relatives, too, yes.

Q. And of course if -- you're familiar with if
somebody calls you, you'll have like -- if you
call them or somebody calls you, their number
will come up in like a list of calls you've made,
right?

A. Yes.

Q. And if you choose to, you can then put that
into your contacts; like you can hit the little
thing that puts it into your contacts, and you
can type in that person's name, right?

A. Yes.

Q. So there could be situations where, if for
some reason my client had occasion to call
Captain Kelly, that she could store that
information in her phone as a contact, right?

A. Yes.

Q. And Captain Kelly, if she chose to, would
also be able to put it into her phone, but she
doesn't have to, right?

A. No.

Q. And so just because Ms. Fletcher has Captain

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 84 of 92

 

 

84

Kelly's contact information in her phone and has
called her before, doesn't mean that Captain
Kelly would have put it into her contacts and

kept that information; is that fair?

A. Yes.
Q. In addition, are you familiar with being able
to -- like you can take your cell phone and share

a contact with a person?

A. No. I don't know how to do that.

Q. Okay. Do you know that it can be done?

A. Yeah, I know you can do it.

Q. And so if somebody shared Kelly's contact
information with Corporal Fletcher, Captain Kelly
might not even know about it, right?

A. Correct.

Q. I want you to think back to 2019. Can you
tell me every time that you had like a family
meeting or you may have met up with your family,
your friends, your relatives, went to Christmas
parties, things like that?

A. No.

Q. And you wouldn't expect that most people
could do that, right?

A. Well, some can.

Q. Well, in 2020 it would be easier, because you

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 85 of 92

 

hardly get to see anybody. But in 2019, before
COVID, it would be -- a lot of people wouldn't be
able to tell you every single time they went to a
little potluck or a little gathering or that sort
of thing, right?
A. Correct.
Q. And so Captain Kelly has been with ADC for
several years -- or had been with ADC for several
years, correct?
A. Yes.
Q. Corporal Fletcher had been with ADC for
several years, correct?
A. Yes.
Q. And so at some point they crossed over and
went to the same potluck or party or Tupperware
party or something like that, it wouldn't be too
shocking if one remembered that and the other
didn't, would it?

MR. ROBERTSON: Object to form,
speculation.
A. Repeat the question.
Q. Well, I mean, if you've got a situation
where --

MR. ROBERTSON: My apologies. Can

we take a break?

 

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 86 of 92

 

 

86

MR. GILLHAM: Yeah.

(A break was taken.)

(Back on the record.)
Q. (By Mr. Gillham) Back on the record. So
anyway, you know what we were talking about is
kind of, you know, little potlucks, gatherings,
parties, things like that. If you -- it wouldn't
be too surprising to you if a person is asked to
think back about a year or two about all the
potlucks and gatherings and things like that that
they've been to, but they might not remember all
of them, correct?
A. Correct.
Q. Wouldn't be too surprising if they did not
remember those gatherings and how they came about
in perfect detail; is that correct?
A. Correct.
Q. It wouldn't be surprising if they did not
recall everybody that was there at that
gathering; is that fair?
A. Yes.
Q. It wouldn't be surprising if they could not
recall correctly everything that happened at
those gatherings; is that fair?

A. Yes.

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 87 of 92

 

 

87

Q. And so one thing about it, is that if we're
looking back at this gathering, the testimony --
there was some statements about a gathering or a
potluck and chopping vegetables, things like
that. First of all, Ms. Fletcher is the one who
told you about that, right?

A. I think so.

Q. And you didn't find that she was being
deceptive about that, correct?

A. Rephrase that.

Q. You didn't find that she was being -- I mean,
she's the one who told you about it, right?

A. Yeah. She's the one that told me about it
after I asked about it.

Q. Right. But that's what happens in
interviews --

A. Uh-huh.

Q. -- is the interviewers ask questions, and
the people that are being asked questions answer
them, right?

A. Correct.

Q. And I mean, it's not too shocking if Fletcher
and Kelly have different memories about how
exactly a potluck went, is it?

A. No.

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 88 of 92

88

Q. And there could be an innocent explanation
for why Fletcher says that she and Captain Kelly
have their numbers, and Captain Kelly says, no, I
don't have that number; it's just that one kept

the information and one didn't; is that possible?

A. Yes.
Q. And you can read and sign your deposition.
We don't -- I don't care if you do. Jim probably

doesn't either --

MR. ROBERTSON: I do not.
Q. -- but you have the right to do it if you
want. It's basically where you go through and
make sure that it's typed up correctly, you know,
and that your answers are reflected as --

MR. ROBERTSON: I've got a couple
more questions if you --

MR. GILLHAM: Oh, yeah.
Q. And basically I'm done, but he's going to
have a few follow-up.

FURTHER EXAMINATION

BY MR. ROBERTSON:
Q. I forgot to ask you this, and I meant to
earlier. Did Captain Kelly appeal her
termination decision?

A. Captains don't have any appeal rights.

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 89 of 92

 

89

. So she could not?

: She could not, but she did file an EEOC.

Q

A

Q. Oh, she did?
A. Yes.

Q. And what was the result of that?

A. I don't know what the result of that was.

All I know is that she did file one.

Q. Okay. Part of Ms. Fletcher's testimony the
other day, she described how she basically had
some sergeant responsibilities, and that she had
taken the sergeant's exam sometime relatively
close. In fact, she was waiting on results I
guess as to whether she was going to be promoted
or not, so the exam had to have occurred sometime
relatively close to the events that happened on
April 30, 2019. Do you remember any of that?

A. I do remember her applying. I don't remember
the exact dates, though, but I do remember she
did apply.

Q. And I'll represent to you, that when we were
discussing that two days ago, I asked Ms.
Fletcher how Captain Kelly gave her the
information about the sergeant's exam, and she
testified under oath that it was texted to her.

Assume for me that that's true testimony, if that

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

Ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 90 of 92

 

90

is the case, that Kelly texted the sergeant's
exam information to Ms. Fletcher, would that
indicate to you that Ms. Kelly was lying when she
told you that she did not have communication via
text with Ms. Fletcher?

MR. GILLHAM: Object to form.
A. Yes.
Q. I have nothing further. Thank you for your
time.

FURTHER EXAMINATION

BY MR. GILLHAM:
Q. Do you know when that sergeant's exam would
have been, what year, anything like that?
A. Would have been the same year that this
incident happened.
Q. All right. Just because you have a phone
call or text with somebody doesn't mean that you
keep their information, does it?
A. Ask that question again.
Q. Well, just because you -- you know, I have
Phone calls with people all the time that aren't
in my contacts list and don't make it into my
contacts list, but just because I have a phone
call with them or a text with them doesn't mean

that I kept that information in my phone?

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 91 of 92

 

 

91

A. Correct.
Q. All right. I don't have any other questions.
MR. ROBERTSON: Nothing further.
Hand me that handwritten Exhibit 9 picture back.
It's a copy of that one, but it's mine.
MADAM COURT REPORTER: Is this just
extra?
MR. BURNS: We didn't mark the
SEAGAP --
MR. GILLHAM: Do you want to make
that an exhibit?
MR. ROBERTSON: If you want to.
MR. GILLHAM: Let's go ahead and
make that an exhibit.
MADAM COURT REPORTER: Then that's
Exhibit 10.
(Deposition Exhibit No. 10 was
marked. )
(Deposition proceedings

concluded at 3:09 p.m.)

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 4:20-cv-00521-LPR Document 19-2 Filed 12/09/20 Page 92 of 92

 

92

CERTIFICATE

STATE OF ARKANSAS )
) ss:
COUNTY OF PULASKI )

I, KELLY HILL, Certified Court Reporter, a
notary public in and for the aforesaid county and
state, do hereby certify that the witness,
AUNDREA CULCLAGER, was duly sworn by me prior to
the taking of testimony as to the truth of the
matters attested to and contained therein; that
the testimony of said witness was taken by me
stenographically, and was thereafter reduced to
typewritten form by me or under my direction and
supervision; that the foregoing transcript is a
true and accurate record of the testimony given
to the best of my understanding and ability.

I FURTHER CERTIFY that I am neither counsel
for, related to, nor employed by any of the
parties to the action in which this proceeding
was taken; and, further, that I am not a relative
or employee of any attorney or counsel employed
by the parties hereto, nor financially
interested, or otherwise, in the outcome of this
action; and that I have no contract with the
parties, attorneys, or persons with an interest
in the action that affects or has a substantial
tendency to affect impartiality, that requires me
to relinquish control of an original deposition
transcript or copies of the transcript before it
is certified and delivered to the custodial
attorney, or that requires me to provide any
service not made available to all parties to the
action.

Kelly D. Hill

Certified Court Reporter
State of Arkansas
Certification #515

 

KELLY D. HILL
CERTIFIED COURT REPORTER
(501) 416-9329

 
